NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                     ________________


                                       No. 11-1505
                                     ________________

                                    SAYED AHMED,
                                                Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent
                                ___________________________


                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A098-930-030)
                     Immigration Judge: Honorable Miriam K. Mills


                   Submitted Pursuant to Third Circuit LAR 34.1 (a)
                                  August 10,2011
              Before: BARRY, HARDIMAN and COWEN, Circuit Judges

                            (Opinion filed: August 11, 2011)
                                      _______________

                                       OPINION
                                     ____________

PER CURIAM

      Sayed Ahmed petitions for review of an order of the Board of Immigration

Appeals (BIA) affirming the decision of an Immigration Judge (IJ) denying asylum,

withholding of removal, and relief under the Convention Against Torture (CAT). For the

reasons detailed below, we will deny the petition for review.
       Ahmed, a citizen of Bangladesh, entered the United States on August 11, 2001. Three

days later, Ahmed traveled to Canada, where he applied for refugee status. After being denied

relief in Canada in 2006 (due to an adverse-credibility finding), Ahmed returned to the United

States. The Department of Homeland Security charged him with removability under section

212(a)(6)(A)(i) of the Immigration and Nationality Act (INA), 8 U.S.C. § 1182(a)(6)(A)(i), as

an alien present in the United States without being admitted or paroled. Ahmed conceded

removability but filed an application for asylum, withholding of removal, and CAT relief. He

claimed that he had been persecuted in Bangladesh, and feared future persecution, due to his

membership in the Awami League, a political party.

       After an evidentiary hearing, an IJ denied all relief to Ahmed. The IJ first determined

that Ahmed lacked credibility and thus denied asylum and withholding of removal. Among

other things, the IJ observed that Ahmed had provided inconsistent accounts of the incidents in

which he had allegedly been harmed by members of the BNP, a rival political party. The IJ

further concluded that, even if Ahmed had testified credibly, he had failed to show that he had

suffered past persecution or possessed a well- founded fear of future persecution. The IJ also

denied Ahmed's request for CAT relief because Ahmed had not shown that it was more likely

than not that he would be tortured by the government if he returned to Bangladesh.

       Ahmed sought review with the BIA, which dismissed his appeal. The BIA upheld both

the LPs adverse credibility determination and her alternative conclusion that Ahmed had failed

to establish past persecution or a well-founded fear of future persecution. Finally, the BIA

concluded that Ahmed had provided no basis for it to disturb the LPs conclusion that the CAT


                                                2
claim lacked merit. Ahmed then filed a timely petition for review in this Court.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1) to review the BIA's final order of

removal. Where, as here, the BIA renders its own decision and does not merely adopt the

opinion of the IJ, we review the BIA's decision, not that of the IJ. Wong v. Att'y Gen., 539
F.3d 225, 230 (3d Cir. 2008).

       We review agency factual determinations, including credibility findings, under the

substantial evidence standard, treating them as "conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary." 8 U.S.C. § 1252(b)(4)(B). Because Ahmed

filed his asylum application after May 11, 2005, the provisions of the REAL ID Act

governing credibility determinations apply. See Chukwu v. Att'y Gen., 484 F.3d 185, 189 (3d

Cir. 2007). Prior to the implementation of the REAL ID Act, minor omissions or

inconsistencies that did not go to the heart of an asylum applicant's claim were insufficient to

support adverse credibility determinations. See Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.

2002). Under the REAL ID Act, meanwhile, a trier of fact may base a credibility

determination on any inconsistencies, without regard to whether they relate to the heart of the

alien's claim. § 1158(b)(1)(B)(iii).1


       We conclude that substantial evidence supports the agency's decision to reject

Ahmed's credibility. The BIA concluded that Ahmed provided inconsistent accounts of two

1
  We have not yet applied the REAL ID Act standard in a precedential opinion. Here, the
inconsistencies that the agency found relate to the heart of Ahmed's claims for relief, and
would thus support an adverse credibility determination even under the pre-REAL ID Act
standard.

                                                3
incidents that he alleged constituted persecution. The first incident concerned an alleged

beating that he suffered at the hands of three members of the BNP. In his affidavit in support

of his asylum claim, Ahmed stated that his attackers hit him with hockey sticks, and that

doctors "had to stitch and bandage the wounds on [his] head and shoulders." Meanwhile, at the

hearing, Ahmed testified that it was his head and stomach that were harmed and required

stitches. Moreover, Ahmed's attempt to explain the discrepancy as to the location of his

injuries, if anything, further undermined his credibility. He said that his attorney in Canada had

been incompetent and had wrongly reported his experiences in his application for refugee

status in Canada, and that his American attorney had then copied that erroneous statement when

completing the American application. That explanation, however, is irreconcilable with his

attorney's repeated statements that he had seen the Canadian application for the first time when

the government produced it on the day of the hearing before the IJ. It was thus reasonable for

the BIA to reject Ahmed's attempt to explain this inconsistency. See, e.g.. Rizk v. Holder,

629 F.3d 1083, 1088 (9th Cir. 2011).

       The BIA also based the adverse-credibility finding on Ahmed's differing accounts of an

incident in which several BNP members allegedly came to his house looking for him. In his

affidavit, he claimed that, finding him not at home, the BNP members had "brutally beaten"

his father. Meanwhile, during his hearing, he testified about the incident in far more benign

terms: he stated that the BNP members had only pushed his father. When confronted with this

inconsistency, he represented that in his mind, pushing his father was the same thing as brutally

beating him, but again, it was reasonable for the BIA to find this explanation unpersuasive.


                                                4
Accordingly, we conclude that substantial evidence supports the BIA's adverse credibility

finding. See, e.g., Lin v. Att'y Gen., 543 F.3d 114, 126 (3d Cir. 2008).2

       Ahmed also argues that he was denied due process during his hearing before the

IJ. More specifically, he contends that the IJ was hostile toward him, was insufficiently

prepared, permitted Ahmed to proceed without a translator, and wrongly admitted evidence

concerning Ahmed's Canadian application. We exercise plenary review over this claim; to

prevail, Ahmed must show "substantial prejudice." Singh v. Gonzales, 432 F.3d 533, 541 (3d

Cir. 2006).

       Ahmed's right to due process was not violated here. While Ahmed claims that the IJ

disparaged his case as involving "boilerplate stuff," a review of the record reveals that she was

criticizing Ahmed's counsel for including only general information —"boilerplate stuff — on

the 1-589 application and providing the specifics of Ahmed's claim only in the supporting

affidavit. Further, while at one point the IJ became frustrated with Ahmed's unresponsiveness to

a straightforward question, this does not amount to a due process violation. See Abdulrahman

v. Ashcroft, 330 F.3d 587, 597 (3d Cir. 2003).

       Ahmed's complaint about the IJ's preparation fares no better. During her examination

of Ahmed, she acknowledged that some of her questions might cover the same ground that the

attorneys had earlier covered, explaining that she had occasionally been distracted by trying to


2
 Because we conclude that substantial evidence supports the BIA's adverse credibility
determination, we need not reach its alternative ruling that Ahmed failed to demonstrate past
persecution or a well-founded fear of future persecution. Moreover, Ahmed has not argued in
his appellate brief that the BIA erred in denying his claim for CAT relief, and we will
therefore not review that claim, either.
                                                 5
review changes Ahmed's attorney had made to his asylum application and new evidence that

the government had submitted. Ultimately, however, her questioning involved little repetition,

and Ahmed cannot show substantial prejudice — especially because the IJ waited to issue her

opinion until after she had listened to the audiotape of the proceedings.

       We likewise reject Ahmed's argument that the IJ deprived him of due process by failing

to provide him with proficient translator. While we agree that an asylum-seeker               as the

right to the services of a translator, see Marincas v. Lewis, 92 F.3d 195, 204 (3d Cir. 1996), to

be entitled to relief, the alien must show that the translation was prejudicially incompetent, see

Hartooni v. INS. 21 F.3d 336, 340 (9th Cir. 1994). Here, midway through his hearing, Ahmed

expressed dissatisfaction with his translator's ability, and, after stating that he had learned

English during his five years in Canada, decided to proceed on his own (with his interpreter

present in case difficulties arose). He does not explain how he would have responded

differently to any of the questions had a more capable interpreter been present, and accordingly,

we also reject this due process argument.

       Finally, Ahmed argues that his due process rights were violated by the IJ's decision to

admit the record from his Canadian refugee proceedings despite the fact that the government

had not served it on him before the hearing. Again, Ahmed cannot show that he was

prejudiced by this alleged error. The BIA concluded that he was not entitled to relief without

reference to any of the Canadian evidence and, as detailed above, we have concluded that that

ruling is supported by substantial evidence.

       Accordingly, we will deny the petition for review.


                                                  6